Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered May 19, 1989, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Defendant cannot now complain of his adjudication as a second felony offender. He did not controvert the predicate felony statement although he was given the opportunity to do so; therefore, any question as to whether his prior conviction in Nebraska for robbery is equivalent to a felony conviction in New York has not been preserved for our review (see, People v Smith, 73 NY2d 961; People v Blackwell, 151 AD2d 686).
Judgment affirmed. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.